DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/21/2022 is acknowledged.
Claims 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claim 20 directed to invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.
Reasons For Allowance
Claims 1-19 are allowable over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claims 1 and 16, respectively.  In particular, the prior art does not teach or suggest a semiconductor device comprising  a first semiconductor layer including a first region, a second region, and a third region, the first region being between the substrate and the third region, the second region being between the first region and the third region, a first concentration of magnesium in the first region being greater than a third concentration of magnesium in the third region, a second concentration of magnesium in the second region decreasing along a first orientation, the first orientation being from the substrate toward the first semiconductor layer, a second change rate of a logarithm of the second concentration with respect to a change of a position along the first orientation being greater than a third change rate of a logarithm of the third concentration with respect to the change of the position along the first orientation as recited in claim 1 or first semiconductor layer including a first region, a second region, and a third region, the first region being between the substrate and the third region, the second region being between the first region and the third region, a first concentration of magnesium in the first region being greater than a third concentration of magnesium in the third region, a second concentration of magnesium in the second region decreasing along a first orientation, the first orientation being from the substrate toward the first semiconductor layer, the third region including carbon, and the second region not including carbon, or a concentration of carbon in the third region being greater than a concentration of carbon in the second region as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893